IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           July 29, 2008

                                     No. 08-30040                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


TANDRA OUBRE

                                                  Plaintiff - Appellant
v.

LOUISIANA DEPARTMENT OF ENVIRONMENTAL QUALITY

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                 for the Middle District of Louisiana, Baton Rouge
                              USDC No. 3:03-CV-465


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Tandra Oubre sued her employer, the Louisiana Department of
Environmental Quality (DEQ), for racial discrimination and retaliation. Oubre,
an African-American, and a white coworker both were interviewed for a
supervisory position. Oubre’s coworker was selected for the position and became
Oubre’s supervisor. Oubre alleged that she was not selected due to her race.
Oubre also alleged that she was given a low performance evaluation in


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 0830040

retaliation for filing a complaint with the Equal Employment Opportunity
Commission about her non-selection. Oubre filed an additional complaint with
the EEOC after receiving her performance evaluation. After exhausting her
administrative options, Oubre filed this suit.
      The district court granted DEQ’s motion for summary judgment. As to the
failure to promote claim, the district court dismissed because Oubre did not file
her civil suit within ninety days of receiving a right to sue letter from the EEOC.
There is neither factual nor legal error in that ruling. See Taylor v. Books-a-
Million, 296 F.3d 376, 380 (5th Cir. 2002), cert. denied, 537 U.S. 1200 (2003).
      The district court also found that Oubre failed to demonstrate a prima
facie case of discrimination or retaliation arising from her performance
evaluation, being reprimanded for her unprofessional conduct, and the denial of
leave under the Family Medical Leave Act. The necessary element of her claim
that was found lacking was that some adverse employment action must have
been taken against her. See McCoy v. City of Shreveport, 492 F.3d 551, 559-61
(5th Cir. 2007). Oubre’s evaluation, which found her work to be satisfactory,
would not prevent a merit-based salary increase.          The evaluation, which
allegedly was retaliatory, was similar to what Oubre usually received. A white
coworker received the same rating as Oubre. The letter of reprimand reminded
Oubre of workplace standards of conduct in response to her disrupting the
workplace upon receiving her evaluation, but it was not placed in her personnel
file. As to the Family Leave Act claim, the undisputed evidence was that DEQ
granted Oubre’s request to modify her working hours.
      The district court did not err in holding that Oubre failed to demonstrate
a prima facie case of racial discrimination or retaliation. We AFFIRM.




                                        2